Appellant was convicted in the District Court of Eastland County of theft of an automobile, and his punishment fixed at two and one-half years in the penitentiary.
There is but one bill of exceptions in the record. It appears that the State called the learned trial judge to the stand as a witness and by him proved that at a former term appellant had pleaded guilty in this cause. The ground of objection is that same was prejudicial, immaterial, irrelevant and incompetent and not the best evidence. There is nothing in the bill from which this court can infer there was better evidence, it not being shown that there was any record entry of any plea of guilty, nor is it made to appear from any averment in the bill that the testimony was in fact of no materiality and that same was not relevant. Every presumption is in favor of the regularity and correctness of the actions of trial courts. Those who attack them must do so with sufficient showing that will enable us to know that the action complained of was in fact subject to the complaint. This not being true in the instant case, the bill of exceptions presents no error, and the judgment will be affirmed.
Affirmed.